      Case 2:15-cv-02451-CJB-JVM Document 266 Filed 05/27/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

SECURITIES AND EXCHANGE                       §
COMMISSION,                                   §
                                              §
              Plaintiff,                      §
                                              §
                       v.                     §    CASE NO. 2:15-cv-2451-CJB-JVM
                                              §
RONALD L. BLACKBURN, et al.,                  §    SECTION: “J” (1)
                                              §
              Defendants.                     §

                                           ORDER

       The Court has considered Plaintiff Securities and Exchange Commission’s Motion for

Entry of Final Judgments as to the Officer Defendants and Samuel E. Whitley (Rec. Doc. 264).

After review of the motion and the record, the Court finds that good cause exists to grant the

Motion. Accordingly,

       IT IS ORDERED that the Motion is GRANTED. By separate document, the Court will

enter a Final Judgment as to Defendants Ronald L. Blackburn, Andrew V. Reid, Bruce A.

Gwyn, and Michael A. Mulshine and a Final Judgment as to Defendant Samuel E. Whitley in

the form submitted with the motion.

       New Orleans, Louisiana, this 27th day of May, 2020.




                                           _____________________________
                                           CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE
